If the defendant failed to support her illegitimate child, as charged in the indictment, she is guilty of a violation of section 2 of chapter 441 of the Revised Laws. This section is as follows: "Any person who shall, without lawful excuse, desert or willfully neglect or refuse to provide for the support and maintenance of his or her legitimate or illegitimate minor child under the age of sixteen years in destitute or necessitous circumstances shall be fined not more than three hundred dollars, or imprisoned not more than fifteen months, or both."
The case of State v. Byron, 79 N.H. 39, on which the defendant relies, merely holds that the alleged father of an illegitimate child is not liable to indictment under the statute in question if he has not been adjudged chargeable in bastardy proceedings (R. L., c. 128).
Case discharged.
All concurred.